Citation Nr: 0008061	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  What evaluation is warranted for the period from August 
16, 1994, for a shell fragment wound scar at the right chest 
wall.

2.  What evaluation is warranted for the period from August 
16, 1994, for a shell fragment wound scar at the right 
shoulder.


REPRESENTATION


Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1973.  From July 1964 to June 1968, the veteran was a cadet 
at the United States Military Academy.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied the benefits sought 
on appeal.  The veteran's case was remanded for additional 
development in September 1997.  It is again before the Board 
for appellate review.

At the time of the Board's September 1997 remand, the Board 
also denied claims of entitlement to service connection for 
shell fragment wounds of the head and neck, a low back strain 
secondary to a service-connected right knee disorder, and 
degenerative changes of the cervical spine is denied.  The 
Board also granted a 30 percent evaluation for a right knee 
shell fragment wound, with open comminuted fibular fracture 
residuals and Muscle Group XI damage, and denied compensable 
ratings for degenerative changes of the right 
acromioclavicular joint and postoperative nasal fracture 
residuals.  Finally, the appeal for a compensable disability 
evaluation due to multiple, noncompensable, service-connected 
disabilities pursuant to 38 C.F.R. § 3.324 was denied.


FINDINGS OF FACT

1.  Since August 16, 1994, the veteran's residuals of a SFW 
to the right chest wall with damage to Muscle Groups I and 
II, have not been manifested by more than slight muscle 
damage.

2.  Since August 16, 1994, the veteran's residuals of a SFW 
to the right shoulder, with damage to Muscle Groups I, II, 
and III, have not been manifested by more than slight muscle 
damage.


CONCLUSIONS OF LAW

1.  A compensable disability rating for residuals of SFWs of 
the right chest wall, for the period from August 16, 1994, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 4.20, 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 
5301, 5302 (1996, 1999); 38 C.F.R. § 4.119, Diagnostic Codes 
7803, 7804, 7805 (1999).

2.  A compensable disability rating for residuals of SFWs to 
the right shoulder, for the period from August 16, 1994, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 5301, 
5302, 5303 (1996, 1999); 38 C.F.R. § 4.119, Diagnostic Codes 
7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1968 to June 
1973.  A review of his service medical records (SMRs) reveals 
that he sustained shrapnel wounds to the right chest wall and 
right shoulder while serving in the Republic of Vietnam in 
September 1969.  Treatment records reflect that the wounds 
were debrided and left open at that time.  The wounds were 
then closed approximately one week later.  The veteran was 
noted to recover satisfactorily and he was evacuated to the 
United States for further care.  A subsequent treatment 
report, dated in October 1969, reported physical examination 
findings of healed, superficial fragment wounds of the right 
shoulder and right chest wall. 

An orthopedic consultation, dated in December 1972, indicated 
a history of a shrapnel wound of the right shoulder, in 
addition to a right shoulder injury while playing football 
three months previously.  The provisional diagnosis was 
bursitis of the right shoulder.  The consultation noted that 
there had not been a single traumatic episode, but rather 
there had been frequent minor injuries playing high school 
football.  Physical examination of the right shoulder showed 
a full range of motion, no atrophy, and minor subjective 
tenderness at the acromioclavicular (AC) joint.  X-ray 
examination revealed minimal narrowing of the AC joint.  The 
impression was early arthritis of the right AC joint.  The 
consultation did not report any findings relating to any 
adverse effects from the veteran's shell fragment wound (SFW) 
of the right shoulder.

A separation physical examination, dated in January 1973, 
reported a shrapnel scar on the right side of the back over 
the shoulder.  The report also listed a diagnosis of early 
arthritis of the right AC joint.  

The SMRs identify the veteran's right arm as his dominant 
arm.

The veteran was afforded a VA examination in October 1994.  
Physical examination reported a 2 inch by 2 inch irregular 
scar along the lateral aspect of the right scapula which was 
nontender, whitish in color and moderately deforming.  There 
was no evidence of subcutaneous muscle loss.  Range of motion 
of the shoulder appeared to be within normal limits.  No 
diagnosis was provided pertinent to the issues on appeal.  

The veteran was granted service connection for SFW scar of 
the right shoulder, and SFW of the right chest wall, rated as 
a scar, in November 1994.  He was assigned noncompensable 
disability ratings for his SFWs, effective August 16, 1994.  
The veteran was also granted a separate disability rating for 
degenerative changes of his right AC joint.  The latter 
disability rating is not on appeal.

The veteran was afforded a VA orthopedic examination in 
November 1997.  The examiner reported that the muscles 
involved from the veteran's SFWs were: trapezius, and 
serratus magnus from Muscle Groups I, II, and III; right 
latissimus dorsi from muscle group II; and, the deltoid 
muscle from group III.  The examiner reported five or six 
scars over the right posterior shoulder.  The first scar 
measured approximately 7 centimeters (cm) below the spine of 
the scapula in the midline and measured about 7 cm.  The scar 
was depressed, and nontender.  There was another scar about 6 
cm below the first that measured about 3 cm, with lateral 
clustered scars measuring 1 to 2 cm each.  They all were 
depressed and nontender.  The examiner reported a small 
cluster of scars in the posterior deltoid measuring 1 to 2 
cm.  There were no scars over the right anterior chest wall.  
The examiner reported the veteran's range of motion of the 
right shoulder as essentially normal with no give away 
weakness or visible atrophy.  Muscle strength was reported as 
well preserved.  An x-ray of the right shoulder was 
interpreted to show multiple small fragments of shrapnel over 
the right upper arm, probable axilla and right lateral chest 
wall.  The examiner's pertinent diagnosis was multiple 
shrapnel wounds, right posteromedial thorax and shoulder with 
involvement of Muscle Groups I, II, and III.

The veteran was afforded a VA orthopedic examination in March 
1998.  Physical examination reported a normal range of motion 
of all joints.  The examiner noted multiple scars which the 
veteran stated were asymptomatic.  The examiner reported 
similar findings as the November 1997 examination in regard 
to the number, size and location of scars on the right upper 
right back and shoulder.  The scars were noted to be 
depressed, but nontender and not productive of any sensory 
loss.  The examiner also noted that the veteran complained of 
right arm numbness that would radiate to the thumb and 
forefinger.  This had been present since 1997.  The veteran 
related that he had had a magnetic resonance imaging (MRI) 
test that revealed herniated discs at C5 and C6.  The 
examiner's pertinent diagnosis was history of SFW to the 
right shoulder and right chest wall.  These were entirely 
asymptomatic.  The examiner commented that the veteran had 
some scars that were depressed but otherwise was not having 
any symptoms from the shrapnel injury.  The examiner also 
attributed the veteran's complaints of right arm numbness to 
the herniated cervical discs and not to the veteran's SFWs.

The veteran was afforded a VA orthopedic examination in July 
1999.  The examiner reported that there were extensive scars 
over the right upper thoracic posterior area that were well-
healed, with no obvious weakness.  The examiner also noted 
complaints of numbness and weakness in the right arm that 
were attributable to herniated cervical discs.  The 
examiner's pertinent diagnosis was right shoulder scars 
without limitation of motion.

I.  Analysis

The claims for higher evaluations for SFW residuals to the 
right chest wall and SFW at the right shoulder are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran's claims for higher awards are well 
grounded.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
In order to qualify for a higher evaluation than currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A.  Muscle Injuries

As a result of the Board's September 1997 remand, the veteran 
was afforded a VA examination in November 1997.  The examiner 
identified the muscle groups involved in the veteran's 
disability and the veteran's rating was changed to SFW 
residuals of Muscle Groups I, II, and III, as opposed to 
scars.  

The veteran is seeking an increased evaluation for his 
service-connected residuals of shrapnel wounds of the right 
shoulder and right chest wall with injury to Muscle Groups I, 
II, and III.  This disorder is currently evaluated as 
noncompensable under 38 C.F.R. 4.73, Diagnostic Code 5302.  
During the pendency of the veteran's claim, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating muscle injury disorders, including 
for Muscle Groups I, II, and III, as set forth in 38 C.F.R. 
§§ 4.40-4.73.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The veteran's case was remanded in September 1997 
specifically to allow the RO to adjudicate the appellant's 
claims in light of the regulatory change.  The RO evaluated 
the veteran's claim under both the old and revised 
regulations.  Accordingly, the Board must also adjudicate the 
veteran's claim under both the old and the revised 
regulations to determine whether he is entitled to a higher 
rating under either set of criteria.

The regulatory changes did not result in any material change 
to the respective rating criteria for Muscle Groups I, II, 
and III, which both before and after the regulatory changes 
are evaluated under Diagnostic Codes 5301, 5302, and 5303.  
38 C.F.R. § 4.73.

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 4.56 
(revised regulations)

The criteria for rating muscle injuries under the old 
criteria provided that a slight muscle wound disability was 
characterized by a simple wound of muscle without 
debridement, infection or effects of laceration.  There would 
be a history of a wound of slight severity or relatively 
brief treatment and return to duty.  There would be healing 
with good functional results with no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Objective findings would be a minimal scar; slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
metallic fragments.  38 C.F.R. § 4.56(a) (1996).

A moderate muscle disability was characterized by through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment, and 
with residuals of debridement or prolonged infection.  The 
history of a moderate muscle disability included 
hospitalization and consistent complaint from the first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings included linear 
or relatively small entrance and (if present) exit scars 
which indicated a short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (1996).

Under the revised criteria, a slight disability involves a 
simple wound of muscle without debridement or infection.  
There would be a history of brief treatment and return to 
duty.  There would be healing with good functional results 
and no cardinal signs or symptoms as delineated in 38 C.F.R. 
§ 4.56(c) (1999).

A moderate disability of muscles, under the revised criteria, 
encompasses a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
and residuals of debridement, or prolonged infection; a 
history of evidence of in-service treatment for the wound, 
and a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Muscle group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of muscle group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Under both prior and present regulations, a slight disability 
of the dominant side warrants a noncompensable evaluation.  A 
moderate disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5301.

Muscle group II consists of the extrinsic muscles of shoulder 
girdle: (1) pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and, (4) rhomboid.  The 
function of muscle group II is depression of the arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of arm.  A slight disability 
warrants a noncompensable disability.  A 20 percent rating is 
for consideration for moderate disability of the dominant 
arm.  38 C.F.R. § 4.73, Diagnostic Code 5302.

Muscle group III consists of intrinsic muscles of the 
shoulder girdle: (1) Pectoralis major I (clavicular); and, 
(2) deltoid.  A slight disability warrants a noncompensable 
disability.  A 20 percent rating is for consideration for 
moderate disability of the dominant arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.

The Board finds that the recently effective changes have not 
resulted in any significant substantive changes that would 
alter the analysis for an evaluation in the veteran's case.

In applying both the old and revised criteria, the Board 
finds that the veteran's SFWs do not satisfy the criteria for 
a moderate disability.  38 C.F.R. § 4.56(b) (1996); 38 C.F.R. 
§ 4.56(d)(2) (1999).  The SMRs clearly reflect shrapnel 
wounds to the right shoulder and right chest wall.  The 
wounds were debrided.  However, the SMRs reflect that the 
wounds healed well and there never was any evidence of 
cardinal signs and symptoms.  Subsequent VA examination 
reports have essentially noted the residuals as asymptomatic, 
with no objective evidence of any limitation of motion, 
fatigue, weakness or atrophy attributable to the SFWs.  
Further there are no subjective complaints of weakness, or 
fatigue.  While the veteran does have x-ray evidence of 
retained foreign bodies there simply is no evidence that they 
cause disability.  When evaluating the residuals of the 
veteran's wounds against the criteria, he obviously meets 
some of the criteria for both a slight and moderate 
disability.  However, the preponderance of the evidence 
reflects that the veteran's current disability, involving 
SFWs of the right shoulder and right chest wall, is no more 
than slight and was at this same level from August 16, 1994.  

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted.  The Board has also considered 
the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40 and 4.45 (1999) concerning functional loss 
due to pain, weakness, incoordination and excess 
fatigability.  However, as noted above, there is no objective 
medical evidence to support a higher rating under DeLuca and 
cited regulatory provisions.  The veteran's SFWs have been 
determined to be asymptomatic with no loss of range of 
motion, weakness, fatigability, or incoordination reported.  
Accordingly, a higher rating from August 16, 1994, is not in 
order.

B.  Scars

Previously, the veteran's disabilities were rated as 
noncompensable scars under Diagnostic Code 7805, which 
provides for disability ratings for scars based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118 (1999).

The Board has also considered other rating criteria with 
respect to this issue.  A 10 percent evaluation is warranted 
under Diagnostic Code 7804 for superficial scars that are 
tender and painful on objective demonstration, while a 10 
percent evaluation is for consideration under Diagnostic Code 
7803 if the laceration is poorly nourished or ulcerated.  Id.

The veteran's SMRs reflect that he sustained SFWs to his 
right shoulder and right chest wall in September 1969.  The 
SMRs also reflect that the scars were well-healed by October 
1969.  The October 1994 VA examination noted that the scar on 
the right shoulder was nontender, moderately deforming, with 
no evidence of subcutaneous tissue loss.  There was no 
finding regarding the right chest wall at all at that time.  
Subsequent VA examinations in November 1997, March 1998, and 
July 1999 all reported evidence of scarring on the right 
shoulder.  However, the scars were noted to be nontender and 
asymptomatic.  There was no evidence of the scars affecting 
the function of the right arm in any way.  

In short, there is no evidence to support a compensable 
rating under either Diagnostic Code 7803 or Diagnostic Code 
7804 as there is no evidence of superficial scars that are 
tender and painful on objective demonstration, or scars that 
are poorly nourished or ulcerated.  Moreover, there is no 
objective evidence of record to show that there is any 
functional limitation of any body part as a result of the 
shrapnel scars.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Accordingly, there is no basis to grant a higher rating for 
the veteran's disabilities as scars.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating from August 16, 1994, for 
residuals of the veteran's SFWs.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).


ORDER

Since August 16, 1994, the veteran's disability from 
residuals of SFWs of the right chest wall have not been more 
than noncompensable.



Since August 16, 1994, the veteran's disability from 
residuals of SFWs of the right shoulder have not been more 
than noncompensable.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

